Citation Nr: 0013188	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a January 1979 rating decision, which denied service 
connection for schizophrenia, was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to May 
1968, and from May 1968 to June 1970, when he was 
administratively separated due to psychiatric findings for 
schizoid personality.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

A January 1979 rating decision that denied service connection 
for schizophrenia, in failing to apply the presumption of 
soundness, committed an error which, had it not been made, 
would have manifestly changed the outcome entered at the time 
of that decision.


CONCLUSION OF LAW

The January 1979 rating decision, in failing to grant service 
connection for schizophrenia, was clearly and unmistakably 
erroneous. 38 U.S.C.A. §§ 331, 332 (West 1979); 38 C.F.R. §§ 
3.303, 3.304(b) (1979); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the rating decision of January 1979 
involved clear and unmistakable error (CUE) in that VARO 
failed to rebut the presumption of soundness when denying his 
claim for service connection for schizophrenia.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except 
for new and material evidence.  38 C.F.R. § 3.104(a).

Previous determinations that are final and binding, including 
decisions on claims for service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (the 
Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; 
(2) the error must be "undebatable" and 
of the sort "which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made"; and 
(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In the veteran's case, a January 1979 rating decision denied 
service connection for schizophrenia.  VARO found that the 
veteran's schizophrenia had preexisted service and was not 
aggravated by his service.  The veteran did not file a notice 
of disagreement for that decision within one year thereafter, 
and the decision became final.

The evidence at the time of the January 1979 rating decision 
consisted of service medical records and a VA hospital 
summary dated September 1978.  The veteran's September 6, 
1967, service entrance examination was negative for a history 
of, or findings for, psychiatric disability.  The first 
indication of psychiatric problems was on a May 2, 1970, 
service medical entry, which indicates that the veteran was 
seen for complaints of depression, loss of appetite, not 
getting along with superiors, etc.  He reported similar 
episodes dating back to before service entry.  Librium was 
prescribed.  A May 7th service medical entry reflects that 
the veteran was "referred to MHCS by his unit who felt he 
was acting strangely and could no longer function in his 
unit."  Clinical findings showed that the veteran was 
somewhat depressed and lonely, that he felt as if he was 
losing control of his temper, and that he had come close to 
killing.  The veteran was admitted for observation and 
Thorazine was prescribed.  On May 8th psychological testing 
was conducted showing that the veteran was confused with no 
well defined defenses and that his remaining defenses were 
incorporated into his psychotic breakdown.  It was noted that 
the veteran required more observation than could be availed 
him at this location since there was no psychiatrist; he was 
transferred to the 8th Field Hospital.

At the 8th Field Hospital, the veteran was examined by a 
staff psychiatrist.  By history, the veteran was 19 years old 
and had served 32 months in the Army.  It was noted that the 
veteran presented an "extremely schizoid history with 
numerous characterologic problems including aggressive acting 
out, low frustration tolerance, extremely chaotic family 
life, and personal social life with divorce, and early 
marriage."  It was further noted that the veteran had 
"[n]umerous police difficulties in the past, which were 
essentially handled by dismissing charges if he would enter 
the Army, which of course he did."  The examiner stated that 
the veteran had been extremely unable to tolerate authority 
in the Army and felt harassed when under pressure.  The 
veteran had suicidal, but more prominently homicidal 
ideations.  The veteran was AWOL for 14 months prior to this 
tour.  The impression was schizoid personality, severe, 
manifested by isolated behavior, low frustration tolerance, 
impulsiveness, antisocial activities, and passive-aggressive 
type acting out.  The psychiatrist noted that the veteran had 
a long-standing history of similar difficulties with civilian 
authorities and that the condition EPTS (existed prior to 
service), but that "service exacerbated" the condition.  
Administrative separation was recommended.  Service 
separation examination dated May 11, 1970, reflects the 
presence of schizoid personality under summary of defects.

The September 1978 VA hospital summary reflects that the 
veteran was admitted for chronic drug abuse of about 9 years 
duration.  The diagnoses included schizophrenia and chronic 
drug abuse.

The applicable law at the time of the veteran's January 1979 
adverse decision provided that service connection would be 
granted if it was shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service. 38 U.S.C.A. § 331 (West 
1979); 38 C.F.R. § 3.303 (1979).

The Board notes here that a veteran was presumed to be in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where evidence or medical judgment was such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 332 (West 1979). Clear and 
unmistakable evidence that the disability manifested in 
service existed before service would rebut the presumption.  
Only such conditions as were recorded in examination reports 
were to be considered as noted.  38 C.F.R. § 3.304(b) (1979).

In the present case, the veteran's September 6, 1967, service 
entrance examination did not reveal that he had a psychiatric 
disorder at the time of induction.  Therefore, the veteran's 
schizoid personality or schizophrenia was not recorded in an 
examination report within the meaning of 38 C.F.R. § 3.304(b) 
(1979). Accordingly, the Board finds that a schizoid 
personality or schizophrenia was not "noted", as defined by 
38 C.F.R. § 3.304(b), at entry to service, and that the 
presumption of sound condition, therefore, attached.

As noted earlier, the presumption of soundness may be 
rebutted only by clear and unmistakable evidence that an 
injury or disease existed prior to service.  38 C.F.R. 
§ 3.304(b).  Therefore, at the time of the January 1979 
rating decision, the burden of proof was on VARO to rebut the 
veteran's presumption of soundness by producing clear and 
unmistakable evidence that the veteran's schizophrenia 
existed prior to service.  However, a review of the record 
indicates that VARO erred by failing to consider and discuss 
the statutory and regulatory provisions pertaining to the 
presumption.

The Board notes that the January 1979 decision did not 
discuss, even briefly, how the veteran's presumption of 
soundness was involved in its decision.  In this regard, the 
Board notes that the January 1979 decision did not even 
mention the defect free September 1967 service entrance 
examination.  Instead, it appears that VARO simply relied on 
the findings of the May 8, 1970, psychiatric examination for 
the proposition that the veteran's schizoid personality 
disorder preexisted his active duty service to the exclusion 
of the additional remark that this condition was exacerbated 
(i.e., aggravated) by service.  Additionally, the May 8, 
1979, psychiatric examination failed to address that, in 
September 1967 on entry into service, the veteran was in 
sound mental condition.  In other words, VARO did not 
determine whether the May 8, 1970, psychiatric finding that 
the veteran's schizoid personality preexisted service, when 
viewed in light of the service entrance examination of 
September 1967, clearly and unmistakably rebutted the 
veteran's presumption of soundness.  See 38 C.F.R. § 
3.304(b).

The Board observes that even if the May 8, 1970, psychiatric 
findings were based on a history given by the veteran, the 
statements of veterans relating to the origin or incurrence 
of a disease made in service against their own interest is of 
no force and effect if other data do not establish the fact.  
38 C.F.R. § 3.304(b)(3).

The Board finds that the evidence of record showed that the 
veteran was in sound condition, as understood by 38 U.S.C.A. 
§ 332, upon his entrance to active duty. The January 1979 
rating decision erred in failing to apply the presumption of 
soundness and that error, had it not been made, would have 
manifestly changed the outcome entered at the time of that 
decision.  The Board finds that the presumption of soundness 
was not rebutted by clear and unmistakable evidence.  
Therefore, the Board finds that the record supported a 
finding that the veteran's schizophrenia was incurred in 
service.  38 C.F.R. § 3.105.


ORDER

The January 1979 rating decision denying service connection 
for schizophrenia was clearly and unmistakably erroneous.  
Accordingly, the appeal is granted.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

